Citation Nr: 1243728	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  The propriety of the reduction from 60 percent rating to a 20 percent rating for diabetes mellitus, type II, with retinopathy, cataracts, renal insufficiency, hypertension, and gastroesophageal reflux disease (GERD), effective December 1, 2009.  

2.  Entitlement to an increased rating for diabetes mellitus, type II, with retinopathy, cataracts, and GERD, evaluated as 20 percent disabling since December 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed the reduction of his 60 percent rating for diabetes mellitus, type II, with retinopathy, cataracts, renal insufficiency, hypertension, and GERD, to 20 percent, effective December 1, 2009.  


FINDINGS OF FACT

1.  A May 2009 rating decision advised the Veteran that the 60 percent rating for diabetes mellitus, type II, with retinopathy, cataracts, and GERD was proposed to be reduced to 20 percent.  

2.  Reduction of the Veteran's disability rating for diabetes mellitus, type II, with retinopathy, cataracts, and GERD from 60 percent to 20 percent was implemented, effective December 1, 2009, by a September 2009 rating decision.  

3.  VA examination reflect material improvement in the Veteran's diabetes mellitus, type II, with retinopathy, cataracts, and GERD, sufficient to warrant the reduction of his 60 percent disability rating to 20 percent, effective December 1, 2009.   

4.  The Veteran's diabetes mellitus, type II is productive of a requirement of insulin and restricted diet; regulation of activities have not been shown.  



CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's diabetes mellitus, type II with retinopathy, cataracts, and GERD from 60 percent to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e)(i)(2)(i) ; 3.159, 3.344, 4.119, Diagnostic Code (DC) 7913 (2012).  

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, since December 1, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.119, DC 7913 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the increased rating claim, the record reflects that the Veteran filed a claim for an increased rating for his bilateral hearing loss disability in July 2008, and he was provided with the general notice required under the VCAA in a pre-rating letter dated in August 2008.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

Under the law and judicial precedents, it is not clear how, or even whether, the VCAA applies to rating reduction claims, because an argument can be made that a reduction does not arise from an "application" as contemplated in 38 U.S.C.A. § 5103(a).  Nevertheless, rating reduction matters have special due process requirements which govern how a reduction in rating must be implemented.  See 38 C.F.R. § 3.105(e).

38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 60 to 20 percent for the Veteran's service-connected diabetes mellitus, type II, with retinopathy, cataracts, and GERD, were properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in a rating decision of March 2009.  The Veteran was notified in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  

By rating decision of May 2009, the RO indicated that the March 2009 rating decision erroneously indicated that if the reduction took place, the Veteran's total evaluation would be reduced from 70 percent to 50 percent.  However, if the reduction took place, the total evaluation would actually be decreased from 70 percent to 40 percent.  Because the notification provided was erroneous, the RO extended the period of due process to allow the Veteran time to respond to the change.  He was therefore given 60 days from the date of his May 2009 notification to submit additional evidence as to why his rating should not be reduced and 30 days to request a predetermination hearing if desired.  The RO took final action to reduce the disability rating in a September 2009 rating decision.  The RO informed the Veteran of this decision by letter that same month.  The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 3.105(e) were clearly met.

Additionally, the Veteran was provided an opportunity to set forth his contentions regarding his rating reduction during a predetermination hearing.  He declined the hearing.  

As for the increased rating claim, the VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records, and VA treatment records, with the claims file. 

The Veteran also underwent VA diabetes mellitus examination in August 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Propriety of the Reduction and Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet.App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet.App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).   

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  

Staged ratings are appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The present disability level is the primary concern in increased ratings cases, as here, and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).  

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet.App. 413, 420 (1993).  See also, Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet.App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, as here, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

Turning to the rating criteria which applies for purposes of this case, the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 pertain to the evaluation of diabetes mellitus, type II.  Under those rating criteria, a 10 percent evaluation for diabetes mellitus is warranted when the condition is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.  A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 , Diagnostic Code 7913.  A note to those criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.  

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet.App. 360, 364 (2007).  

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him the requisite time period to request a hearing and to respond.  

By way of history, service connection for diabetes mellitus, type II with retinopathy and cataracts associated with herbicide exposure was granted by rating decision of February 2004.  A 60 percent rating was awarded, effective May 8, 2001.  Then, by rating decision of November 2004, the rating for diabetes mellitus, type II was confirmed and continued.  The RO indicated in that rating decision that ketoacidosis and hypoglycemic reactions had not been shown since 2000.  The RO concluded that the Veteran's diabetes mellitus had shown improvement, and the findings no longer supported a 60 percent disability rating.  The RO indicated, however, that improvement had not been shown to be sustained.  The evidence of record had also not shown that a 100 percent rating had been shown.  The RO also stated that if further evidence is reviewed and shown not to support a 60 percent rating, then sustained improvement will be shown and a proposal to reduce the rating may be conducted.  

In July 2008, the Veteran filed a claim for an increased rating for diabetes mellitus, type II.  He indicated at that time that all treatment for this disability was received at the VAMC Memphis, Tennessee.  

The Veteran submitted an August 2009 letter indicating that his diabetes mellitus had not improved and requesting that the RO obtain evidence of such found in his recent VA treatment for the disability.  

This matter essentially involves two questions.  First, was the reduction from 60 percent to 20 percent disability rating proper; and second, whether the assignment of a higher disability rating for diabetes mellitus, type II retinopathy, cataracts, renal insufficiency, hypertension, and GERD, is warranted.  

The Veteran's 60 percent disability rating for diabetes mellitus, type II was in effect for a period of more than 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do apply.  Here, the weight of the evidence is against the Veteran's claim and supports a finding of sustained improvement.  

The Veteran underwent VA examination in August 2008.  The Board finds that this examination was full and complete and at least as thorough as the examination upon which the 60 percent rating was originally based.  It included a full review of the Veteran's medical records in the claims file, including notation of various laboratory findings (i.e., blood work) as well as a thorough examination.  

The examiner noted that the Veteran was service-connected for diabetes mellitus, type II with retinopathy, cataracts, and bilateral peripheral neuropathy of the lower extremities.  It was noted that the Veteran had onset of diabetes mellitus in 2001 and that he was treated with oral agent and insulin, taking insulin more than once daily.  He was hospitalized on one occasion with diabetes mellitus for one week in attempt to control his diabetes mellitus, type II.  He was hospitalized for other complaints and it was therein that it was discovered that he had diabetes mellitus, type II.  At the time of the examination in August 2008, he was not instructed in a special diet, nor was he instructed to follow a restricted or special diet.  He did not have a history of pancreatic trauma, pancreatic neoplasm, episodes of hypoglycemic reactions or ketoacidosis.  Significantly, the examiner specifically found that he was not restricted in his ability to perform strenuous activities.  He had visual symptoms related to diabetes, which resulted in intermittent blurred vision, worse in the morning.  He was diagnosed with peripheral neuropathy, erectile dysfunction, GERD, cataracts, cardiovascular disease, and kidney disease.  His A1C in March 2008, was 7.2, in April 2008 was 7.0, May 2008, 7.2, and August 2008, 7.3.  The reference range was 4.4 to 6.4.  He related that his usual occupation was security and he had worked in that area from 2 to 5 years.  The most time he had lost from work during the prior 12 months was 1 week.  He also noted that he walked at his own pace at work but was walking slower.  According to the Veteran, his diabetes mellitus, type II had a severe effect on his chores, shopping, exercise, sports, and recreation.  It had a mild effect on traveling, and no effect on feeding, dressing, toileting, grooming, or driving.  

The Veteran was evaluated for other disabilities caused by his diabetes mellitus.  Peripheral neuropathy of the upper and lower extremities are separately rated, and he receives a compensable rating for those disabilities.  Erectile dysfunction was granted service connection, secondary to his diabetes mellitus, type II, effective August 2008, and was rated noncompensable.  A January 2011 rating decision granted service connection for nephropathy with hypertension associated with diabetes mellitus and assigned a separate 30 percent rating for that disability, effective December 9, 2003.  For the period in question, the Veteran's rating for diabetes mellitus under 7913 includes associated retinopathy, cataracts, and GERD.  

VA outpatient treatment records from August 2007 to October 2010 were associated with the claims folder.  During this period, the Veteran was seen periodically for diabetic follow-up and management.  His A1C was noted to be between 7.2 and 10.3 during the entire period.  A May 2009 treatment record noted that he had improved diabetes mellitus control, given that his A1C was less than 10.  He received dietary and nutritional counseling and counseling on insulin administration.  

The Board finds highly probative the opinion of the 2008 VA examiner who specifically found that he was not restricted in his ability to perform strenuous activities.  Further, a January 2010 treatment record noted that the benefits of the weight management treatment program MOVE! were offered to the Veteran, and he was advised to get regular exercise, specifically, at least 30 minutes a day of activity equivalent to brisk walking.  He indicated during his January 2008 follow-up that he was lifting weights of both the upper and lower extremities, 4 times a week.  His examiner counseled him on following a healthy diet, and engaging in regular exercise, to include aerobic exercise.  At that time, his diabetes mellitus, type II was improving.  In April 2008, it was noted he was not checking his blood sugar on a regular basis and that he had episodes of hypoglycemia once in a while, as low as the 50's.  His insulin was adjusted.  From September 2009 to January 2010, he was seen on 3 occasions for follow-up and it was noted that his diabetes mellitus, type II had been out of control for approximately 2 years.  In January 2010, his A1C was 9.6.  In May 2010, he was encouraged to lose weight and exercise. In June 2010, his A1C was 10.3.  

The preponderance of the evidence does not show that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  As such, the Veteran is not shown to have regulation of activities required for control of his diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).

Having reviewed the evidence in its entirety, the Board finds that the preponderance of the evidence shows material improvement which is reasonably certain to be maintained under the ordinary conditions of life.  The Board finds highly probative and persuasive the findings of the 2004 and 2008 VA examinations which both show that the requirements for a 60 percent rating were not met, in addition to the treatment records during this period.  Thus the reduction in rating from 60 percent to 20 percent for the Veteran's service-connected diabetes mellitus, type II was warranted.  There is adequate evidence to clearly show sustained improvement.  

Further, since September 2000, there is no indication of episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalization.  The Veteran did indicate that he had had some hypoglycemic episodes in April 2008, however, he did not indicate that they necessitated hospitalization.  Additionally, the Veteran's treatment records clearly show that his diabetes mellitus does not require visits to a diabetic care provider at the rate of twice a month or more, a criteria for the 60 and 100 percent rating criteria under Diagnostic Code 7913.  

The preponderance of the evidence is against a finding that the Veteran requires regulation of activities as a result of diabetes mellitus during the appeal period.  The Board finds highly probative and persuasive the opinion of the 2008 VA examiner as he had the benefit of a review of the claims folder in providing his opinion.  The Board is also persuaded by the fact that his diabetic care providers have encouraged him to get at least 30 minutes of brisk walking or similar activity on a daily basis.  

Although there were fluctuations in his A1C, which showed that his diabetes mellitus was uncontrolled, he was encouraged to more readily take his blood sugar readings, lose weight, and exercise, including aerobics.  None of this evidence noted what was necessary to indicate that sustained improvement had not been shown, which was regulation of activities.  For a rating from 40 percent to 100 percent, the requirement of regulation of activities is required.  The only compensable rating not required to show regulation of activities is for a 20 percent rating, which was the level to which the Veteran's diabetes mellitus type II was reduced.  

Accordingly, for the above reasons, the evidence of record shows that the Veteran's diabetes mellitus, type II showed sustained improvement and the reduction of the rating from 60 percent to 20 percent for his diabetes mellitus, type II was proper.  

As for an increased rating for the Veteran's diabetes mellitus, type II, a review of the record shows that, the Veteran's service-connected diabetes mellitus was managed by insulin and a restricted diet.  Again, he has been encouraged to exercise, follow a restricted diet, and lose weight.  There is no evidence of regulation of activities necessary to warrant a 40 percent rating.  Specifically, the 2008 VA examiner concluded that his diabetes mellitus did not prevent him from engaging in strenuous activity.  On the contrary, as discussed, subsequent treatment records show that the Veteran was encouraged to exercise, specifically to perform aerobics.  Further, although he had a report of hypoglycemic episodes, there is no indication that these episodes affected required hospitalization.  Again, there is also no evidence that the Veteran was experiencing episodes of ketoacidosis or hypoglycemic reactions, requiring hospitalizations, or twice monthly or more frequent contact with diabetic care providers which are necessary to assign higher (60 and 100 percent) ratings. 

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  As noted above, he is separately service-connected for multiple disabilities associated with his diabetes mellitus.  No other disabilities have been identified and attributed to his diabetes mellitus.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 percent at any time since the reduction of his rating, have not been met. 

The Board has considered the Veteran's statements that his diabetes mellitus, type II is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus, type II according to the appropriate diagnostic code.  

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the severity of a complex medical process like diabetes mellitus.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating diabetes mellitus.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, type II disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for diabetes mellitus, type II is not warranted for more than 20 percent on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet.App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected diabetes mellitus, type II is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected diabetes mellitus, type II that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus, type II for the entire appellate period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996).   

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reported in during his August 2008 VA examination that he was employed in security.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

The reduction from 60 percent to 20 percent disabling for the Veteran's service-connected diabetes mellitus, type II, was proper, and thus the Veteran's appeal is denied.  

A rating in excess of 20 percent for diabetes mellitus, type II, since December 1, 2009, is denied.  




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


